In re: John Fulford applying for remedial writs and writ of habeas corpus.
Writ granted : See Order. See La.C.Cr. P. Art. 352.
On considering the petition of the relator in the above numbered and entitled cause:
It is ordered that since venue for applications for release from custody is in the Parish where the sentence is imposed (C. Cr.P. 352), the writ is granted and the application is ordered filed in Section F of the Criminal District Court for the Parish of Orleans, and appropriate hearing is ordered.